Order in so far as it denies petitioner’s motion for a peremptory *845mandamus order reversed as a matter of law and not in the exercise of discretion, without costs, motion for peremptory mandamus order granted, and the respondent directed to issue to the petitioner permits pursuant to the applications made on or about April 8, 1935. The record discloses no triable issue under an alternative order. Young, Hagarty, Tompkins and Johnston, JJ., concur; Lazansky, P. J., dissents and votes to affirm, with the following memorandum: The vital question is whether a transformer is a conductor of electricity with necessary fixtures within the meaning of section 11, subdivision 3 of the Transportation Corporations Law. The petition asserts it is. This is denied in the opposing papers. The issue must be tried under an alternative order of mandamus.